317 S.W.2d 531 (1958)
Frutoso VILLARREAL, Appellant,
v.
The STATE of Texas, Appellee.
No. 30053.
Court of Criminal Appeals of Texas.
November 5, 1958.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The indictment charges that the appellant wilfully failed to support his children under 16 years of age.
After submission of the case to a jury, they returned into open court the following verdict: "We find the defendant guilty as charged in the indictment, and assess his punishment at confinement in the penitentiary for not more than two years."
The verdict was accepted and the jury discharged.
The judgment entered on the verdict recited that the appellant be punished by confinement in the state penitentiary for not more than two years.
*532 The period of time required to be served as punishment by the accused cannot be ascertained. Both the verdict and the judgment are indefinite and uncertain. They are void under the rule announced in Ex parte Traxler, 147 Tex. Crim. 661, 184 S.W.2d 286; Edwards v. State, 153 Tex. Crim. 301, 219 S.W.2d 1022; Ex parte East, 154 Tex. Crim. 123, 225 S.W.2d 833; Ex parte Rowland, 155 Tex. Crim. 435, 236 S.W.2d 153; Kemp v. State, 159 Tex. Crim. 110, 261 S.W.2d 573; Ex parte Church, 163 Tex. Crim. 357, 292 S.W.2d 120; Ex parte Frazier, Tex.Cr.App., 301 S.W.2d 655; and Johnston v. State, Tex.Cr.App., 311 S.W.2d 823.
Because the verdict is insufficient to authorize a judgment of conviction to be entered thereon, the case is reversed and the cause remanded.
Opinion approved by the Court.